MANNING, J.
The payment of a debt, secured by a mortgage of personal chattels, operates as a satisfaction of the mortgage and extinguishment of the title it conveyed to the creditor. — Harrison v. Hicks, 1 Porter, 423, 431; 5 Stew. & Port. 91.
There is no dispute that according to the testimony, the note secured by the mortgage, was given to the appellant, who was plaintiff below, for money lent by him to appellee at the usurious rate of twenty-five per cent, per annum. The lender forfeited thereby his right to any interest. The debt was discharged by repayment of the sum borrowed.
One hundred and fifty dollars having been repaid to ap*39pellant and the remainder of the amount lent, tendered and offered to him, and refused, and this sum having then been brought by defendant into court and there deposited and left for plaintiff in this cause, operated as a payment in full of the debt; and there was no error prejudicial to appellant in the charge of the court, that if the jury believe these facts proved by the evidence, plaintiff was entitled to recover only the costs of the suit.
Let the judgment be affirmed.